Citation Nr: 0407760	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-04649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an effective date prior to January 12, 
2000 for an increase in a noncompensable rating for a right 
knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty for training from March 
1978 to August 1978.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an RO decision which reopened a previously denied 
claim for service connection for a low back disorder, but 
denied the merits of the claim for service connection.  This 
issue is the subject of the remand at the end of the present 
Board decision.

RO decisions collectively increased the evaluation for a 
service-connected right knee disorder from a noncompensable 
(0 percent) rating to a combined 40 percent rating (i.e., 30 
percent for instability combined with 10 percent for 
arthritis), effective from January 12, 2000.  The veteran 
appeals, seeking an earlier effective date for the increase 
in the noncompensable rating for the right knee disorder.  
This issue is the subject of the present Board decision.


FINDINGS OF FACT

1.  A June 1993 RO decision granted service connection and a 
noncompensable rating for a right knee disorder, effective 
from August 2, 1978 (day after active duty for training), and 
the veteran did not appeal this decision.

2.  On February 24, 2000, the RO received the veteran's claim 
for an increase in the noncompensable rating for a right knee 
disorder.  The RO subsequently granted an increased combined 
rating of 40 percent for the right knee disorder (i.e., 30 
percent for instability combined with 10 percent for 
arthritis), effective from January 12, 2000.  

3.  The date of January 12, 2000 is the earliest date, within 
the year preceding the February 24, 2000 increased rating 
claim, on which it is factually ascertainable that the right 
knee disorder worsened above the noncompensable level.


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 2000 
for an increase in a noncompensable rating for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an effective 
date earlier than January 12, 2000 for an increase in a 
noncompensable rating for a right knee disorder.  Pertinent 
records are already on file.  The Board finds that the notice 
and duty to assist provisions of the law have been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Moreover, it 
appears the law and not the evidence is dispositive of the 
claim for an earlier effective date for an increased rating, 
and thus the notice and duty to assist provisions of the law 
are inapplicable.  Mason v. Principi, 16 Vet.App. 129 (2002).

The evidence shows the veteran had active duty for training 
in the Army from March 17, 1978 to August 1, 1978.

In an unappealed October 1979 decision, the RO denied service 
connection for a right knee disorder.  However, a June 1993 
RO decision found that the October 1979 RO decision was based 
on clear and unmistakable error (CUE) in denying service 
connection for a right knee disorder, and on correction of 
such CUE the RO granted service connection and a 
noncompensable (0 percent) rating for a right knee disorder 
effective from August 2, 1978 (day after release from active 
duty for training).  Documents in the claims folder indicate 
the veteran did not appeal the June 1993 RO decision with 
regard to the question of the rating to be assigned for the 
service-connected right knee disorder.

On February 24, 2000, the RO received the veteran's claim for 
an increased (compensable) rating for a right knee disorder.  
The RO thereafter obtained additional treatment records and 
provided a VA examination of the right knee.  In pertinent 
part, the medical records from within the year preceding the 
February 24, 2000 increased rating claim showed right knee 
treatment on and after January 12, 2000.

In a June 2000 decision, the RO increased the rating for the 
right knee disability to 20 percent effective from the 
February 24, 2000 increased rating claim.  However, in an 
April 2002 decision, the RO increased the right knee 
disability rating to a combined level of 40 percent, 
effective from January 12, 2000.  The RO found, based on the 
treatment records, that January 12, 2000 was the earliest 
date, within the year before the February 24, 2000 increased 
rating claim, on which it was factually ascertainable that 
the right knee disorder had increased in severity to a 
compensable level.  The 40 percent combined rating for the 
right knee disorder was based on a 30 percent rating for 
instability combined with a separate 10 percent rating for 
arthritis with limitation of motion.  See VAOPGCREC 9-98 and 
23-97.

The veteran appealed, seeking an effective date earlier than 
January 12, 2000 for the increase in the noncompensable 
rating for the right knee disorder.

The veteran claims, in part, that he attempted to appeal the 
initial rating assigned in the June 1993 RO decision which 
granted service connection and a noncompensable rating for 
the right knee disorder effective from the day after active 
duty for training.  He says that therefore a compensable 
rating for the right knee disorder should be assigned from 
when he left service in October 1979.  Yet the file contains 
no evidence of a timely appeal of the June 1993 RO decision 
as to the noncompensable rating assigned for the right knee 
disorder.  Therefore the June 1993 RO decision is considered 
final.  38 U.S.C.A. § 7105.  Moreover, the veteran has failed 
to articulate any reasonable basis for upsetting the finality 
of the June 1993 RO decision for reasons of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus the 
effective date for any later increase in the noncompensable 
rating for the right knee disorder must be determined in 
relation to a new increased rating claim.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

Here, a claim for an increase in the noncompensable rating 
for a right knee disorder was not received by the RO until 
February 24, 2000.  Under the cited legal authority, the 
noncompensable rating for the right knee disorder may be 
increased from a date up to one year preceding VA receipt of 
the increased rating claim if it is factually ascertainable 
that on such date the disability increased to a compensable 
level.  Based on medical records, the RO found that, within 
the year before the February 24, 2000 increased rating claim, 
the right knee disorder increased to a combined 40 percent 
level as of January 12, 2000 (the date of treatment records).  
It is neither claimed by the veteran nor shown by the 
evidence that, within the year preceding the February 24, 
2000 increased rating claim, the right knee disorder 
increased to a compensable level from a date earlier than 
January 12, 2000.  The veteran alleges that the right knee 
disorder became compensable years before the February 24, 
2000 increased rating claim.  If that were true, the law 
would permit an increased (compensable) rating for the right 
knee condition only from the date of the February 24, 2000 
increased rating claim, rather than from the earlier January 
12, 2000 date assigned by the RO.  

Given these circumstances, the rating for a right knee 
disorder may not be increased from 0 percent to a combined 40 
percent prior to the January 12, 2000 date selected by the 
RO.  The law and not the evidence is dispositive of the 
outcome of this case, and as a matter of law the claim for an 
effective date earlier than January 12, 2000 for an increase 
in a noncompensable rating for a right knee disorder must be 
denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An effective date earlier than January 12, 2000 for an 
increase in a noncompensable rating for a right knee disorder 
is denied.


REMAND

The remaining claim on appeal is entitlement to service 
connection for a low back disorder.  In February 2004, the 
veteran submitted a packet of medical records to the VA, and 
he indicated he wanted these considered in support of his 
service connection claim.  The RO has not yet considered this 
evidence or included it in a supplemental statement of the 
case, and the veteran did not waive initial RO consideration 
of this evidence.  Thus the issue of service connection for a 
low back disorder must be returned to the RO for initial 
consideration of the additional evidence and for issuance of 
a supplemental statement of the case.  38 C.F.R. § 19.31; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed.Cir. 2003).

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should review the claim for 
service connection for a low back 
disorder, taking into account all 
evidence received since the last 
supplemental statement of the case 
(including the evidence which the veteran 
submitted in February 2004).  If the 
claim remains denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and give him an 
opportunity to respond, before the case 
is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



